DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4-5, 8, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “H-phosphonic acid” in claim 5 is used by the claim to mean “hypophosphite,” however it is not a hypophosphite. The term is indefinite because the specification does not clearly redefine the term.
Claims 4 and 8 recite “containing Br, Cl or CN”, it is unclear if this limitation applies to all substituents or the last one only.
Claim 13 recites flammability without thickness. From scientific point of view, a UL-94 value without thickness is meaningless. For purposes of expediting prosecution, any number would read on the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 8-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 limits the hypophosphite compound to include those having halogen groups. However, claim 1 recites the composition is nonhalogen.
Claim 5 limits the hypophosphite compound to include (3-chloropropyl) phosphinic acid. However, claim 1 recites the composition is nonhalogen.
Claim 8-9 limit the polyarylene ether polymer to include those having halogen groups. However, claim 1 recites the composition is nonhalogen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0094414) in view of Hahn et al (JP 2013527859, equivalent with JP5882985).
In setting forth this rejection a machine translation of JP5882985 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Claims 1-2: Lee teaches a composition comprising a polyarylene ether resin, an aromatic vinyl polymer, an impact modifier and a flame retardant (abstract). The impact modifier is acrylonitrile-butadiene-styrene graft copolymer [0069]. The flame retardant can be a phosphorus flame retardant such as phosphinate, phosphate etc [0036].
Lee does not teach a sulfur compound like claimed.
However, Hahn discloses a mixture of sulfur compound and phosphorus compound can improve flame retardant performance and efficiency. The mass ratio of the sulfur compound to the phosphorus compound is 1:10 to 10:1 [0010, 0012]. The sulfur compound can be 
    PNG
    media_image1.png
    73
    250
    media_image1.png
    Greyscale
, the phosphorus compound can be 
    PNG
    media_image2.png
    112
    168
    media_image2.png
    Greyscale
, which reads on both organophosphorus based compound and hypophosphite compound. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the mixture of the phosphorus compound and sulfur compound to improve the flame retardant performance and efficiency. It is noted that instant claim does not distinguish organophosphorus based compound and hypophosphite compound. The total amount of the phosphorus compound can be distributed to meet the content limitation of components b) and c) as claimed. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 1-3: Alternatively, Lee teaches a composition comprising a polyarylene ether resin, an aromatic vinyl polymer, an impact modifier and a flame retardant (abstract). The impact modifier is acrylonitrile-butadiene-styrene graft copolymer [0069]. The flame retardant can be a phosphorus flame retardant such as triphenyl phosphate etc [0036, 0039-0040]. The amount of the flame retardant is 5-30 parts based on 100 parts by weight of the base resin.
Lee does not teach a hypophosphite compound and a sulfur compound like claimed.
However, Hahn discloses a mixture of sulfur compound and phosphorus compound can improve flame retardant performance and efficiency. The mass ratio of the sulfur compound to the phosphorus compound is 1:10 to 10:1, the total amount of mixture is 0.1-15 parts based on 100 parts by mass of the polymer [0010, 0012]. The sulfur compound can be 
    PNG
    media_image1.png
    73
    250
    media_image1.png
    Greyscale
, the phosphorus compound can be 
    PNG
    media_image2.png
    112
    168
    media_image2.png
    Greyscale
, which reads on both organophosphorus based compound and hypophosphite compound. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the mixture of the phosphorus compound and sulfur compound to improve the flame retardant performance and efficiency because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 4, 6: Hahn teaches the phosphorus compound has formula of 
    PNG
    media_image3.png
    147
    309
    media_image3.png
    Greyscale
, R15 can be hydrogen [0067]. The sulfur compound can be 
    PNG
    media_image4.png
    76
    267
    media_image4.png
    Greyscale
.
Claim 7-12: Lee discloses the composition comprising 53 parts by weight of polyphenylene ether, 47 parts of polystyrene and 15.8 parts of ABS (example 1, 0042-0044).
Claim 13: Lee discloses a molded article [0063].
Lee is silent with respect to the properties of the article. However, the combination of teachings from Lee and Hahn have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112 (d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763